                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

 ISAAC WILLIAMS AND TRINA                                           CIVIL ACTION
 DANIELS WILLIAMS
 VERSUS                                                             NO: 18-9296
 WILLIE THOMAS NOEL AND                                             SECTION: "S" (4)
 AMELIA GAIL NOEL


                                    ORDER AND REASONS

        IT IS HEREBY ORDERED that the Motion to Dismiss (Rec. Doc. 19) filed by

defendant, the Parish of Jefferson, is GRANTED.

        Before the court is the Motion to Dismiss, or Alternatively, for a More Definite

Statement filed by defendant, the Parish of Jefferson, seeking to dismiss this matter for lack of

subject matter jurisdiction.

        On the same date defendant's motion was filed, the court entered its own order noting that

plaintiffs' Complaint did not include a statement of the grounds for the court's jurisdiction as

required by Federal Rule of Civil Procedure 8(a)(1), and the civil cover sheet did not include a

United States civil statute as a basis for any cause of action. As well, the court's review of the

complaint and its attachments suggested that the suit derives from a state court petition for

possession. Accordingly, the court found that plaintiffs failed to adequately allege a basis for its

jurisdiction and ordered plaintiffs to amend their complaint within 20 days of entry (or by

January 8, 2019) to do so, barring which the matter would be dismissed for lack of subject matter

jurisdiction.
       Plaintiffs filed an opposition to defendant's motion, captioned "Plaintiff's Response to

Defendant's Moton to Dismiss for Lack of Subject Matter Jurisdi[c]tion or in the Alternative for

Failure to Exhaust Tribal Court Remedies" (Rec. Doc. 22), but did not file an amended

complaint.

       Courts "give pro se briefs a liberal construction." Brown v. Sudduth, 675 F.3d 472, 477

(5th Cir. 2012). And, while "this court applies less stringent standards to parties proceeding pro

se than to parties represented by counsel and liberally construes the briefs of pro se litigants, a

pro se appellant still must actually argue something that is susceptible of liberal construction."

Toole v. Peak, 361 F. App'x 621 (5th Cir. 2010)(citing Grant v. Cuellar, 59 F.3d 523, 524 (5th

Cir.1995).

       The court has reviewed plaintiffs' opposition, and concludes that even under the most

liberal construction possible, it does not respond to the motion with facts or argument to support

subject matter jurisdiction, nor even a clear version of the events at the base of the lawsuit that

could be interpreted to provide a basis for this court to exercise its subject matter jurisdiction.

And, as previously noted, plaintiffs have failed to amend their complaint to cure the

jurisdictional defects. Accordingly,

       IT IS HEREBY ORDERED that the Motion to Dismiss (Rec. Doc. 19) filed by

defendant, the Parish of Jefferson, is GRANTED;




                                                  2
IT IS FURTHER ORDERED that this matter is dismissed without prejudice.



                             22nd day of January, 2019.
New Orleans, Louisiana, this _____




                 ____________________________________
                      MARY ANN VIAL LEMMON
                  UNITED STATES DISTRICT JUDGE




                                     3
